In a child support proceeding pursuant to the Uniform Interstate Family Support Act (Family Ct Act art 5-B), the petitioner appeals from an order of the Family Court, Queens County (Richroath, J.), dated November 22, 2011, which denied her objection to an order of the same court (Blaustein, S.M.), dated March 30, 2009, which failed to award child support arrears.
Ordered that the order dated November 22, 2011, is affirmed, with costs.
The petitioner contends that the Family Court erred in failing to award child support arrears which were allegedly due and owing pursuant to a pendente lite order of the Supreme Court, Nassau County. We disagree. Where, as here, a court fails to allocate specific amounts for maintenance and child support, the proper action is for the matter to be redetermined by the court that issued the order (see Cohen v Cohen, 104 AD2d 841, 845 [1984]; Jerkovich v Jerkovich, 100 AD2d 575 [1984]). Thus, the Family Court, Queens County, properly declined to allocate the *784total amount set forth in the pendente lite order or to award arrears at this time, as the pendente lite order was not issued by it.
The petitioner’s remaining contention is not properly before this Court. Mastro, J.P., Dickerson, Sgroi and Hinds-Radix, JJ., concur.